Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 1 of 21 PageID# 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



 CARFAX, INC.,

                                              Plaintiff,
                          vs.                                       CIVIL ACTION NO. 19-1294

 PATRICK K. WILLIS COMPANY, INC., D/B/A                             JURY TRIAL DEMANDED
 AMERICAN RECOVERY SERVICE,

                                           Defendant.



                                          COMPLAINT

       Plaintiff Carfax, Inc. (“Carfax”) hereby complains and alleges of Defendant, Patrick K.

Willis Company, Inc., d/b/a American Recovery Service (“ARS”), as follows:

                                         NATURE OF ACTION

       1.      This is an action based upon: (1) The Computer Fraud and Abuse Act, 18 U.S.C.

§ 1030; (2) the Virginia Uniform Computer Information Transactions Act, Va. Code § 59.1-

509.2, et seq., (3) the Virginia Computer Crimes Act, Va. Code § 18.2 – 152.1, et seq., (4)

Breach of Contract, (5) Unjust Enrichment, and (6) Trespass to Chattels. Carfax seeks injunctive

and other equitable relief and damages, as well as punitive damages.

       2.      Carfax is a data company that collects, aggregates, distributes, and sells vehicle

history information for buyers and sellers of used cars and light trucks. Carfax collects vehicle

history information from over 112,000 third-party sources with which it has relationships, including

motor vehicle agencies, rental and fleet vehicle companies, consumer protection agencies, state




                                                 1
    Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 2 of 21 PageID# 2



inspection stations, fire and police departments, manufacturers, inspection companies, service and

repair facilities, among others.

         3.       One of Carfax’s services, the myCARFAX Service (“myCARFAX”), is intended to

aid individual vehicle owners in maintaining and tracking the service records of their personal

vehicles. myCARFAX allows consumers who create a myCARFAX account to organize their

vehicle’s service history in one location, get reminders about upcoming service needs, locate trusted

service shops, research service and repair costs, provide ratings and reviews of service shops, and be

alerted to open recalls on their vehicle.

         4.       The myCARFAX Terms of Use explicitly state that it may not be used for

commercial purposes. Instead, myCARFAX is intended for personal use by individual consumers.

         5.       Defendant ARS, a Patrick K. Willis Company, is a recovery service provider that

works to repossess vehicles from owners who have defaulted on vehicle loan payments – often

referred to as a “repo” or “skip-tracing” business.

         6.       Defendant has been a commercial business customer of Carfax and is therefore

aware that Carfax charges fees for the commercial use of its data.

         7.       The employees and/or agents of Defendant who locate vehicles were once referred

to as “repo” men and are now referred to as “skip tracers.” When a vehicle owner fails to make

payments on an auto loan, John Doe 1 lenders and loan holders hire Defendant to locate and/or

recover the vehicle. The same process may be undertaken when a car is stolen. The process of

locating the vehicle for repossession centers around obtaining vehicle location information. This

makes vehicle location data highly valuable in the vehicle repossession industry.




1
 Carfax intends to discover the identities of Defendant’s John Doe customers and/or clients and reserves the right to
amend its complaint to include the John Doe customers and/or clients as defendants, as necessary.

                                                          2
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 3 of 21 PageID# 3



       8.      Numerous employees and/or agents of Defendant have engaged in a knowing and

intentional scheme to use myCARFAX, in violation of the myCARFAX Terms of Use, for

commercial purposes. They repeatedly, knowingly, and without authorization steal Carfax data

and then, in turn, use the stolen Carfax data in order to track down stolen or missing vehicles.

Specifically, employees and/or agents of Defendant create fictitious and/or deceptive

myCARFAX profiles and pose as the owner of a vehicle they are attempting to repossess in

order to attempt to locate the vehicle by viewing the location of recent services performed on the

vehicle.

       9.      More than 30 employees and/or agents of Defendant have registered multiple

fictitious and/or deceptive profiles and used myCARFAX to wrongfully access the data for at

least 5,370 vehicles.

       10.     Each time an ARS employee and/or agent of ARS created a fictitious and/or

deceptive account, he or she agreed to abide by the myCARFAX Terms of Use, including but not

limited to the following provisions:

                   a. [Y]ou must use a valid email address registered to you. You may not

                        impersonate any person or entity.

                   b. By creating an account, you represent and warrant to CARFAX that . . .

                        you own the vehicles for which you are using the myCARFAX Service. . .

                        .

                   c. You are hereby granted a limited, revocable, non-exclusive and non-

                        transferable license to access and use the myCARFAX Service in the

                        United States solely for your personal use and only in accordance with

                        these Terms of Use.



                                                 3
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 4 of 21 PageID# 4



                   d. You may not . . . make any commercial use of any Service(s). . . .

                   e. You SHALL NOT . . . engage in any other practice or activity the purpose

                       of which is to obtain lists of vehicles, portions of a database or other lists

                       or information in or from any Services . . . .

                   f. Systematic retrieval or use of the Service or any data from the Site to

                       create or compile, directly or indirectly, in whole or in part, a collection,

                       compilation, database or directory without the express written permission

                       of CARFAX is strictly prohibited.

       11.     The employees and/or agents of Defendant, in creating myCARFAX accounts,

acknowledge the Terms of Use but do not abide by the Terms, which expressly state that

myCARFAX cannot be exploited for commercial use.

       12.     Defendant and its employees and/or agents use these tactics in order to avoid

paying for commercial access to data provided by Carfax in the ordinary course of its business,

and the irony of Defendant’s actions is that the very company charged with recovering stolen

vehicles is stealing data to aid in its recovery of those vehicles.

       13.     Carfax has suffered significant loss and diminution of product value as a result of

Defendant’s wrongful conduct. Carfax has incurred significant investigation costs in both

money and time, as well as experienced an undue burden on its systems and Information

Technology resources.

                                                  PARTIES

       14.     Plaintiff Carfax is a corporation duly organized and existing under the laws of

Pennsylvania, having its headquarters and principal place of business in Centreville, Virginia.

Carfax is a wholly owned subsidiary of IHS Markit Ltd., based in London, England.



                                                   4
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 5 of 21 PageID# 5



        15.     Defendant Patrick K. Willis Company, Inc., d/b/a American Recovery Service, is

an automobile recovery service provider incorporated in California with its headquarters in Rancho

Cordova, California. One of its primary business activities is locating vehicles for repossession.

                                       JURISDICTION AND VENUE

        16.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises out of Defendant’s violation of the federal Computer Fraud and

Abuse Act, 18 U.S.C. § 1030. The Court has subject matter jurisdiction over Plaintiff’s claims

under the Virginia Uniform Computer Information Transactions Act, Va. Code § 59.1-501.1, et

seq., the Virginia Computer Crimes Act, Va. Code § 18.2 – 152.1, et seq., Breach of Contract,

Unjust Enrichment, and Trespass to Chattels pursuant to 28 U.S.C. § 1367.

        17.     The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as the

amount in controversy is over $75,000 and the parties are incorporated and have their

headquarters in different states.

        18.     This Court has personal jurisdiction over ARS by virtue of the business activities

Defendant conducts within the Commonwealth of Virginia, resulting in sufficient minimum

contacts with this forum. Defendant maintains computers and Internet websites and engages in

other conduct availing itself of the privilege of conducting business in Virginia and has utilized

instrumentalities located in Virginia to carry out the acts of which Plaintiff complains.

        19.     Venue is proper under 28 U.S.C. § 1391(b) in the Eastern District of Virginia

because a substantial part of the actions or omissions giving rise to Plaintiff’s claims occurred in

this judicial district, and because a substantial portion of the property that is the subject of

Plaintiff’s claims is situated in this judicial district.




                                                     5
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 6 of 21 PageID# 6



        20.     Venue is proper under 28 U.S.C. § 1391(c) in the Eastern District of Virginia

because Defendant is subject to personal jurisdiction in this judicial district.

        21.     Venue and jurisdiction in this Court is also proper because the Defendant is bound

by the Terms of Use contractual agreement for myCARFAX, which states “you and CARFAX

agree that jurisdiction and venue for all matters relating to these Terms of Use shall be vested

exclusively in the state courts in Fairfax County, Virginia, or the U.S. District Court for the

Eastern District of Virginia, Alexandria Division.”

                                       FACTUAL BACKGROUND

        22.     CARFAX was founded in 1984 for the purpose of collecting odometer readings in

order to help car dealers avoid odometer fraud. Soon after, CARFAX expanded its information

collection to include additional vehicle history information and, by 1993, it collected title

information from nearly all 50 states. In subsequent years, CARFAX invested significant resources

into building business relationships with data providers to expand upon the data included in its

Vehicle History Reports.

        23.     Today, Carfax is the leading provider of vehicle history data with over 112,000 data

sources and more than 20 billion data records for vehicles in the U.S. and Canada.

        24.     The vehicle history data collected, organized, and maintained by Carfax is the

company’s primary source of value. Accordingly, it has implemented data security features, terms

of use, and legal agreements that all serve to protect Carfax data from being improperly accessed

and/or exploited.

        25.     Carfax provides multiple different services and products to a wide array of

customers ranging from individual consumers to vehicle dealers to banks to insurance companies,

among many others. Carfax’s main product is the Vehicle History Report, which draws upon



                                                   6
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 7 of 21 PageID# 7



Carfax’s vast database to provide customers with the vehicle history information for a particular

vehicle. Each Vehicle History Report contains vehicle information that is reported to Carfax from

its sources. Such information may include the vehicle’s title information, flood damage history,

total loss accident history, odometer readings, number of owners, service history, and accident or

damage indicators, among other information.

       26.      Individual reports may be purchased by individual consumers for $39.99.

       27.     In 2012, Carfax introduced its myCARFAX service specifically designed for

individual vehicle owners. Vehicle owners can input their Vehicle Identification Number

(“VIN”) either on the myCARFAX website or on the myCARFAX mobile app to obtain their

vehicle’s prior service history reported to CARFAX. Vehicle owners can use myCARFAX to

track their vehicle’s service history (including oil changes and other routine maintenance),

receive automatic service alerts reminding them to perform routine maintenance, and obtain

critical information about open safety recalls. Vehicle owners can also use myCARFAX to

locate a service provider or provide a rating and review of a service provider’s services.

       28.     While vehicle owners are not required to pay a fee to use myCARFAX, Carfax

derives valuable benefits from vehicle owners who use the service. For example, vehicle owners

submit their own data about the vehicle that Carfax may not already have. Owners may also

provide ratings and reviews for the service providers they use to service their vehicles which helps

to inform other users of myCARFAX of reputable service providers. Vehicle owners that use

myCARFAX also send in valuable leads for service shops not currently included in myCARFAX.

In addition, Carfax gains a direct and personal connection to a consumer from which it profits by

obtaining data and making recommendations for service providers and used car dealers.




                                                  7
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 8 of 21 PageID# 8



       29.     A commercial entity, such as a skip tracer like Defendant, that unlawfully uses

myCARFAX to access Carfax data that it is not authorized to access, provides no reciprocal benefit

to Carfax, as skip tracers do not own the vehicle at issue, do not enter ratings and reviews of service

providers, and are not the target of communications from Carfax recommending service providers

or used car dealers. Defendant provides no benefit to Carfax in exchange for its use of

myCARFAX or the data obtained from myCARFAX.

       30.     The same data provided to vehicle owners as part of the myCARFAX service,

including service data, is provided to other customers, including commercial entities, as part of

Carfax’s other services. Those services, however, are only available to paying customers and are

not provided for free to commercial entities. For example, a business, such as Defendant, could

obtain the service history for a vehicle (and thereby attempt to ascertain the location of the

vehicle) by purchasing a Vehicle History Report for the vehicle.

       31.     The webpage and initial information screen for myCARFAX are explicit that the

product is designed for individual vehicle owners. It states in large type: “Taking care of your

car is easier than ever” and “View your vehicle history.” (Emphases added)




                                                   8
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 9 of 21 PageID# 9



       32.     The myCARFAX website also repeatedly uses the phrase “your car” in reference

to the product’s intended uses:




       33.     To use myCARFAX, a person must first register to create a personal account.

The registration window notifies registrants that “[b]y creating a FREE account, you agree to the

Terms of Use and Privacy Statement.” The phrases “Terms of Use” and “Privacy Statement” are

blue hyperlinks that bring the user to a terms of use agreement titled “CARFAX Consumer

Terms of Use.” The first page of the agreement, in conspicuous font, states:

       BY VISITING THE SITE, OR ANY PAGE OF THE SITE, AND/OR BY USING ANY
       CARFAX SERVICE (AS DEFINED BELOW) YOU DEMONSTRATE THAT (I) YOU
       HAVE READ THESE TERMS OF USE, (II) YOU UNDERSTAND THEM AND (III)
       YOU AGREE AND ACKNOWLEDGE THAT THESE TERMS OF USE
       CONSTITUTE A BINDING CONTRACT BETWEEN YOU AND CARFAX AND
       YOU WILL COMPLY WITH AND BE BOUND BY THESE TERMS OF USE,
       WHETHER OR NOT YOU CREATE A CARFAX ACCOUNT. IF YOU DO NOT
       AGREE TO THESE TERMS OF USE, PLEASE DO NOT USE THE SITE. IF YOU DO
       NOT AGREE TO ALL OF THESE TERMS OF USE, YOU MAY NOT CREATE A
       CARFAX ACCOUNT OR ACCESS OR USE ANY SITE OR ANY PART OF THE
       CARFAX SERVICE(S).


                                                9
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 10 of 21 PageID# 10



(Emphasis added)

       34.      The Terms of Use also state that “By creating an account, you represent and

warrant to CARFAX that (i) you are over the age of eighteen (18) and have the power and

authority to enter into and perform the obligations under these Terms of Use, (ii) you own the

vehicles for which you are using the myCARFAX Service . . .” (emphasis added).

       35.      The Terms of Use go on to state:

       (a) “The myCARFAX Service is a personal vehicle information management service

             that allows you to consolidate and track information about your vehicles.” (Emphasis

             added)

       (b) “You are hereby granted a limited, revocable, non-exclusive and non-transferable

             license to access and use the myCARFAX Service in the United States solely for your

             personal use and only in accordance with these Terms of Use.” (Emphasis added)

       36.      In addition to expressly restricting the use of myCARFAX to vehicle owners for

personal use, the Terms of Use, in a section titled “Restrictions on Access and Use” also

explicitly forbid the use of myCARFAX for commercial purposes:

                      a. “CARFAX offers you access to the Service(s) solely for your own

                         personal and non-commercial use. You may not resell or make any

                         commercial use of any Service(s).”

                      b. “Except as otherwise expressly permitted under these Terms of Use or

                         copyright law, no copying, redistribution, retransmission, publication or

                         commercial exploitation of Services will be permitted without the express

                         written permission of CARFAX or the copyright owner.”

                      c. “You SHALL NOT . . . act as a service bureau . . . ”



                                                  10
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 11 of 21 PageID# 11



        37.      The agreement similarly forbids the systemic retrieval of data and related data

compilation activities:

                     a. “You SHALL NOT . . . engage in . . . any other practice or activity the

                          purpose of which is to obtain lists of vehicles, portions of a database or

                          other lists or information in or from any Services . . . .”

                     b. “Systematic retrieval or use of the Service or any data from the Site to

                          create or compile, directly or indirectly, in whole or in part, a collection,

                          compilation, database or directory without the express written permission

                          of CARFAX is strictly prohibited.”

        38.      The Terms of Use forbid the user to “use, or allow the use of, any Services in

contravention of these Terms of Use or any federal, state, local, foreign or other applicable laws,

rules or regulations . . . .”

        39.      Defendant has engaged in an ongoing company-wide scheme to avoid paying for

Carfax vehicle history data by using the myCARFAX service to unlawfully access vehicle

history data for vehicles the Defendant is working to repossess on behalf of lenders and loan

holders. Defendant’s employees and/or agents registered for fictitious and/or deceptive personal

myCARFAX accounts with their business email addresses and, upon information and belief, may

have also used fictitious and/or deceptive email addresses from services like Gmail and Yahoo to

circumvent detection, intending to use myCARFAX for commercial purposes. In so doing,

Defendant has violated the myCARFAX Terms of Use to which its employees and/or agents

expressly agreed when registering with myCARFAX.

        40.      Defendant’s employees and/or agents unlawfully use myCARFAX by inputting

the VIN (or license plate and state) of a vehicle that they do not own but instead have been



                                                    11
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 12 of 21 PageID# 12



assigned (and are being paid) to help repossess. The myCARFAX service then accesses

Carfax’s proprietary databases to retrieve the vehicle’s service history, which provides

Defendant with information that may be used to track the vehicle to a geographic area.

       41.     The scope of Defendant’s ongoing scheme is extensive. Over the course of

almost two years, more than 30 employees and/or agents of Defendant have registered multiple

fictitious and/or deceptive profiles and used myCARFAX to unlawfully, and without

authorization, access the data for at least 5,370 different vehicles. Attached to this Complaint as

Exhibit A is a sample of Defendant’s unauthorized access into the myCARFAX database,

providing the date and time of each such instance.

       42.     At the price of $39.99 each, the total cost of 5,370 Vehicle History Reports would

be $214,746.30.

       43.     A small sample of the Defendant’s unauthorized usage, shown in Exhibit A,

highlights the egregious nature of the fraud and unauthorized access. In just one day, one of the

Defendant’s employees and/or agents entered 23 VINs over the course of four and a half hours.

This demonstrates a scheme of systemic data collection central to Defendant’s commercial

activities. On any given day, as many as 14 employees and/or agents of Defendant have used the

myCARFAX service to unlawfully access vehicle history data.

       44.     The repeated, systemic, and longstanding use of myCARFAX by Defendant’s

employees and/or agents establishes that Defendant knew or should have known of the unlawful

use of myCARFAX as a valuable tool for the location of vehicles to be repossessed.

       45.     Defendant also knew that the activities of its employees and/or agents were

unlawful for two reasons. First, since July 2016 Defendant had a commercial contract to

purchase Vehicle History Reports from Carfax. Second, Defendant purchased a commercial



                                                12
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 13 of 21 PageID# 13



subscription for Vehicle History Reports after Defendant had previously been notified that

purchasing VHRs through a personal, consumer account was unauthorized and a violation of the

Terms of Use for a consumer account. One of Defendant’s Vice Presidents was notified of this

unlawful use on July 13, 2016, and purchased a commercial subscription two weeks later,

signing the contract on July 27, 2016. The commercial contract that Defendant signed on

July 27, 2016, was a subscription for the lowest price plan available at the time, with the Vice

President noting in her written communication with Carfax that Defendant “want[s] to try and

make this a more limited resource due to the cost associated.” But rather than lawfully purchase

all of the Carfax data Defendant needed to run its business, Defendant purchased the minimum

amount of data from Carfax through a legitimate commercial account while surreptitiously

obtaining far more data from myCARFAX without incurring the fees it would otherwise have

incurred had Defendant used the commercial account.

        46.     On January 11, 2019, Carfax sent a cease and desist letter to Defendant

demanding that Defendant terminate its pattern and practice of unauthorized commercial use of

myCARFAX data. A copy of this letter is attached as Exhibit B. The letter stated: “Our records

show that rather than pay for Carfax’s data, ARS stole the data for at least 5,370 vehicles . . . .”

        47.     The repeated, systemic, and longstanding unauthorized use of myCARFAX by

Defendant’s employees and/or agents was (a) for the benefit of Defendant’s business activity of

repossessing vehicles and (b) within the scope of the employees’ and/or agents’ job

responsibilities.

        48.     Defendant is responsible for the unlawful and unauthorized use by its employees

and/or agents acting within the scope of their responsibilities. Defendant is therefore liable to

Carfax pursuant to the doctrine of respondeat superior.



                                                 13
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 14 of 21 PageID# 14



          49.   In conjunction with its cease and desist letter, Carfax prepared an invoice for the

5,370 instances of unauthorized access uncovered by Carfax’s investigation. Using a reduced

rate of only $18.99 per Vehicle History Report, Carfax calculated a total of $101,976.30 owed to

Carfax. This invoice was sent to Defendant with the cease and desist letter on January 11, 2019.

A copy of the invoice is attached hereto as Exhibit C.

          50.   Defendant has refused to pay the invoice and, upon information and belief, has

failed to cease its unauthorized access of the myCARFAX database.

          51.   By unlawfully accessing and exploiting Carfax’s proprietary data, Defendant

caused damage to Carfax. The damage includes, but is not limited to: (1) lost profits from

thousands of unlawfully obtained data vehicle profiles, (2) the diminution in value of Carfax’s

proprietary information, (3) the cost of investigating Defendant’s wrongdoing, and (4) an

increased burden on Carfax’s information technology systems and databases.

          52.   Defendant’s unlawful conduct gives rise to the following causes of action:

                                           COUNT I
                          Computer Fraud and Abuse Act (18 U.S.C. § 1030)

          53.   Carfax incorporates the allegations in paragraphs 1 through 52 as if set forth

herein.

          54.   The Carfax computer systems are a protected computer used in or affecting

interstate commerce or communication, and were the same systems accessed by Defendant and

its employees and/or agents to view, download, copy, and/or otherwise unlawfully access

Carfax’s proprietary information.

          55.   The protected computer is a high speed data processing device that performs

logical, arithmetic, or storage functions, including a data storage facility working in conjunction

with the protected computer.

                                                 14
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 15 of 21 PageID# 15



         56.   Defendant, through its employees and/or agents, knowingly and intentionally

accessed Carfax’s protected computer without authorization or in excess of any authorization and

thereby obtained information from the protected computer by intentionally viewing,

downloading, copying and/or otherwise unlawfully accessing proprietary information in a

transaction involving interstate commerce or communication. 18 U.S.C. § 1030(a)(2)(c).

         57.   Defendant knowingly and with intent to defraud accessed Carfax’s protected

computer and database through the myCARFAX service without authorization or in excess of

authorization and thereby obtained data of great value used to further the fraud in violation of 18

U.S.C. § 1030(a)(4).

         58.   Defendant knowingly and intentionally accessed a protected computer without

authorization and, as a result of such conduct, caused damage and loss including, but not limited

to: (a) causing Carfax to incur substantial costs, including, but not limited to, the cost of

investigating the unauthorized access and conducting a damage assessment, (b) causing Carfax

to incur the cost of responding to the unauthorized access, (c) lost revenue to Carfax, (d)

imposing undue burdens on Carfax’s protected computer systems and databases, and (e)

impairing the integrity, unique and proprietary value, and confidentiality of Carfax’s proprietary

data located on Carfax’s protected computer. 18 U.S.C. § 1030(a)(5)(c).

         59.   As a result of Defendant’s intentional actions, Carfax has sustained aggregate

damages and/or losses in excess of $5,000 in value during a one-year period.

         60.   Carfax seeks damages under 18 U.S.C. § 1030(g) in an amount to be proven at

trial.




                                                  15
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 16 of 21 PageID# 16



          61.   As a direct result of Defendant’s actions, Carfax has suffered and continues to

suffer irreparable harm for which Carfax has no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                            COUNT II
                Breach of Contract (Common Law and the Virginia Uniform Computer
                  Information Transactions Act, Va. Code § 59.1-501, et seq.)

          62.   Carfax incorporates the allegations in paragraphs 1 through 61 as if set forth

herein.

          63.   Use of the myCARFAX product is governed by and subject to the contractual

obligations in the Terms of Use. By registering for a myCARFAX account, a user agrees to the

Terms of Use and its contractual obligations. The Terms of Use and the requirement that a user

agree therewith are both conspicuous and prominently placed. The Terms of Use may be printed

or stored for archival or review purposes. A reasonable person accessing myCARFAX would

have a reasonable and objective understanding that he or she was entering a contract by

accepting the benefits of using myCARFAX.

          64.   Defendant and its employees and/or agents had the opportunity to review the

Terms of Use pursuant to Va. Code §§ 59.1-501.13:1.

          65.   Defendant and its employees and/or agents have repeatedly and systemically

created myCARFAX accounts to access myCARFAX data and therefore manifested assent and

agreement to the Terms of Use under the Virginia Uniform Computer Information Transactions

Act (“UCITA”), Va. Code § 59.1-501.1, et seq., and under the common law.

          66.   Upon information and belief, by taking steps to evade detection and

myCARFAX’s use limitations, Defendant and its employees and/or agents have betrayed their




                                                 16
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 17 of 21 PageID# 17



knowledge of those limitations and the fact that the myCARFAX Terms of Use bar the

commercial use of myCARFAX and its data.

          67.   The Terms of Use impose legally enforceable obligations upon and are binding on

Defendant and its employees and/or agents.

          68.   Defendant has, as described above, willfully, repeatedly, and systemically

breached the Terms of Use and its associated obligations.

          69.   Carfax has performed all conditions, covenants, and promises required of it in

accordance with the Terms of Use.

          70.   Defendant’s breach of the Terms of Use has damaged Carfax, causing and

continuing to cause harm and damage to Carfax.

          71.   Carfax is entitled to damages as a result of Defendant’s breach of the Terms of

Use.

          72.   As a direct result of Defendant’s actions, Carfax has suffered and continues to

suffer irreparable harm for which Carfax has no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                          COUNT III
            Computer Fraud and Computer Trespass (Virginia Computer Crimes Act, Va.
                               Code § 18.2 – 152.1, et seq.)

          73.   Carfax incorporates the allegations in paragraphs 1 through 72 as if set forth

herein.

          74.   In connection with its regular business operations, including the provision of

online and internet-based services to consumers in Virginia and other states, Carfax maintains in

Virginia computers and computer networks that are “property” within the meaning of Va. Code §

18.2-152.2.



                                                 17
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 18 of 21 PageID# 18



          75.   Without authority, Defendant has repeatedly, systemically, and with malicious

intent gained unauthorized access to Carfax’s computer systems and data with the intent to

obtain property and services under false pretenses by creating fictitious and/or deceptive

myCARFAX accounts.

          76.   Without authority, Defendant has repeatedly, systemically, and with malicious

intent gained unauthorized access to Carfax’s computer systems and data in order to use Carfax’s

computers and computer network to make or cause to be made an unauthorized copy of Carfax’s

vehicle history data residing in, communicated by, and produced by Carfax’s computer systems.

          77.   The foregoing acts of Defendant have caused injury and damage to Carfax,

Carfax’s computer networks, and Carfax’s reputation, including lost revenue.

          78.   As a direct result of Defendant’s actions, Carfax has suffered and continues to

suffer irreparable harm for which Carfax has no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                              COUNT IV
                                        (Alternative to Count II)
                                          Unjust Enrichment

          79.   Carfax incorporates the allegations in paragraphs 1 through 78 as if set forth

herein.

          80.   Plaintiff asserts the following alternative common law tort claims of unjust

enrichment (Count IV) and trespass to chattels (Count V), pursuant to Va. Code § 8.01-272.

          81.   Defendant has derived benefit, including commercial advantage and private

financial gain, from its willful and unauthorized access, use, and copying of CARFAX’s

proprietary data.




                                                 18
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 19 of 21 PageID# 19



          82.     Defendant had an appreciation and knowledge of the benefit it derived from its

unauthorized access, use, and copying of Carfax’s proprietary data, as well as the activities

alleged herein.

          83.     Defendant previously purchased Carfax vehicle history data and was aware of its

value, particularly within the automotive and repossession industries. Skip tracers like

Defendant routinely purchase vehicle history data from Carfax. The repeated unauthorized

access by Defendant also demonstrates the great value that Carfax vehicle history data has for

Defendant.

          84.     Defendant has accepted and retained the benefits of its unauthorized access, use,

and copying of Carfax’s proprietary data under circumstances which render it inequitable for

Defendant to retain those benefits without payment to Carfax.

          85.     As a result of the conduct set forth above, Defendant has been unjustly enriched

by the receipt and appreciation of benefits resulting from the unauthorized access.

          86.     Defendant’s unauthorized access, use, and copying of Carfax’s proprietary data

have damaged Carfax in an amount to be proven at trial, and Defendant should disgorge its ill-

gotten profits.

          87.     As a direct result of Defendant’s actions, Carfax has suffered and continues to

suffer irreparable harm for which Carfax has no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                             COUNT V
                                         Trespass to Chattels

          88.     Carfax incorporates the allegations in paragraphs 1 through 87 as if set forth

herein.




                                                   19
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 20 of 21 PageID# 20



        89.        Defendant repeatedly, systemically, and intentionally gained unauthorized access

to Carfax’s proprietary data by creating fictitious and/or deceptive myCARFAX accounts. In so

doing, Defendant and its employees and/or agents engaged in an improper intrusion into Carfax’s

computer systems and databases without the authorization of Carfax.

        90.        Defendant’s acts of trespass have been undertaken intentionally with malice,

oppression and fraud, justifying the imposition of punitive damages in an amount sufficient to

punish Defendant and deter Defendant and others from engaging in similar conduct.

        91.        Defendant’s intentional use of and intermeddling with Carfax’s proprietary data

through myCARFAX impaired the value of the proprietary information and allowed Defendant

to improperly exploit the information for pecuniary gain. Defendant’s actions diminished the

value of Carfax’s possessory interest in its computer systems and data.

        92.        Defendant’s actions have caused injury to Carfax and imposed costs on Carfax

including time, money, reputation, and a burden on Carfax’s computer systems. As a result of

Defendant’s unauthorized and intentional conduct, Carfax has been damaged in an amount to be

proven at trial.

        93.        As a direct result of Defendant’s actions, Carfax has suffered and continues to

suffer irreparable harm for which Carfax has no adequate remedy at law, and which will continue

unless Defendant’s actions are enjoined.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks the following relief:

        1.         An injunction barring Defendant and its officers, directors, principals, servants,

                   employees and/or agents, successors, and assigns, and all persons and entities in




                                                   20
Case 1:19-cv-01294-LMB-IDD Document 1 Filed 10/10/19 Page 21 of 21 PageID# 21



              active concert or participation with them, from accessing Carfax data through the

              myCARFAX service.

      2.      Judgment in favor of Carfax and against Defendant.

      3.      A declaration that Defendant’s conduct has been willful, intentional, and that

              Defendant acted with oppression, fraud and malice.

      4.      Damages adequate to compensate Carfax for Defendant’s activity complained of

              herein and for any injury complained of herein, including but not limited to

              interest and costs, in an amount to be proven at trial.

      5.      Disgorgement damages requiring the turnover of any revenues earned through

              the misappropriation of Carfax’s proprietary data.

      6.      Punitive damages in an amount sufficient to punish Defendant and deter

              Defendant and others from engaging in similar conduct.

      7.      Attorney’s fees, costs, and expenses, including those allowed under Section 17 of

              the Terms of Use agreed to by Defendant.

      8.      Such other relief as the Court deems just and reasonable.

Dated: October 10, 2019                             Respectfully submitted,

                                                    CARFAX, INC.



                                                    _/s/___________________________
                                                    Sarah W. Sigurdson (Va. Bar No. 94479)
                                                    Carfax, Inc.
                                                    5860 Trinity Pkwy., Suite 600
                                                    Centreville, VA 20120
                                                    Telephone: (703) 934-2664
                                                    Facsimile: (703) 995-4664
                                                    E-mail: SarahSigurdson@carfax.com

                                                    Counsel for Plaintiff

                                               21
